Case: 12-51125      Document: 00512429249         Page: 1    Date Filed: 11/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 12-51125                          November 4, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR OMAR VILLA-SALINAS, also known as Salvador Rodriguez Villa,
also known as Salvador Villa Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1379-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Oscar Omar Villa-Salinas (Villa) challenges the 41-month sentence that
was imposed following his guilty-plea conviction of illegal reentry in violation
of 8 U.S.C. § 1326. Villa argues that the district court committed procedural
error at sentencing by inadequately explaining the reasons for its within-
guidelines sentence. He further contends that his sentence is substantively



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51125    Document: 00512429249        Page: 2   Date Filed: 11/04/2013


                                   No. 12-51125

unreasonable because the district court failed to consider cultural assimilation
and that the guidelines calculation overrepresented his criminal history.
      This   court   reviews   a    district   court’s   sentencing   decision   for
reasonableness, under the abuse-of-discretion standard. Gall v. United States,
552 U.S. 38, 50-51 (2007); United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008). “Appellate courts must first ensure that the district court
committed no significant procedural error, such as failing to calculate (or
improperly calculating) the Guidelines range, treating the Guidelines as
mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a
sentence based on clearly erroneous facts, or failing to adequately explain the
chosen sentence - including an explanation for any deviation from the
[g]uidelines range.” Cisneros-Gutierrez, 517 F.3d at 764. Where the sentence
is procedurally sound, the appellate court considers the substantive
reasonableness of the sentence under the abuse of discretion standard. Id.
      Although there are questions regarding whether Villa adequately
preserved the arguments that he raises on appeal, because Villa cannot prevail
even under the less deferential, abuse-of-discretion standard, it is unnecessary
for this court to determine the standard of review.          See United States v.
Becerril-Pena, 714 F.3d 347, 349 n.4 (5th Cir. 2013).
      The record reflects that after considering the particular facts and
circumstances of Villa’s case, including Villa’s criminal history and the need
for the sentence to serve as a deterrent, the district court determined that the
guidelines-range sentence was adequate. The district court therefore did not
commit procedural error by providing inadequate reasons for the sentence that
it imposed. Rita v. United States, 551 U.S. 338, 356 (2007). Villa’s argument
regarding cultural assimilation does not demonstrate that the district court
erred, because a sentencing court is not required to accord cultural



                                         2
    Case: 12-51125   Document: 00512429249     Page: 3   Date Filed: 11/04/2013


                                No. 12-51125

assimilation dispositive weight. See United States v. Lopez-Velasquez, 526
F.3d 804, 807 (5th Cir. 2008).     Also, his argument that the guidelines
calculation did not take into account that he was only a minor player in the
offense that formed the basis of his conviction of conspiracy to commit murder
does not rebut the presumption of reasonableness that attaches to his within-
guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
      The judgment of the district court is AFFIRMED.




                                      3